Citation Nr: 9914622	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-18 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for residuals of a head injury including 
post-traumatic encephalopathy with left hemiparaplegia, brain 
damage, and craniotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1964 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The case returns to the Board following remands to the RO in 
August 1996 and December 1998.  

In January 1999, pursuant to the Board's remands of August 
1996 and December 1998, the RO issued a supplemental 
statement of the case in which it found no clear and 
unmistakable error (CUE) in the March 1978 administrative 
decision in which the RO determined that the accident in 
question was the result of willful misconduct and therefore 
not incurred in the line of duty.  The RO indicated that the 
issue had been addressed in the August 14, 1994, supplemental 
statement of the case, though it had not been listed as a 
separate issue.  Thereafter, the veteran's appeal was 
certified to include the issue of CUE, as well as the new and 
material claim.  However, the Board observes that there is no 
notice of disagreement of record for the CUE claim.  
Therefore, the Board could not have jurisdiction over the 
issue.  See 38 U.S.C.A. § 7105(a) (West 1991) and 38 C.F.R. § 
20.200 (1998).  The Board also notes, however, that the RO 
has not provided the veteran proper notice of his appellate 
rights with respect to this issue as required by regulation.  
See 38 C.F.R. § 19.25.  In fact, the RO has never issued a 
formal rating decision on the CUE claim.  Accordingly, the 
matter is referred to the RO to issue a formal rating 
decision accompanied by the appropriate notice of appellate 
rights.   


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
residuals of a head injury in an April 1978 rating decision.  
Although the veteran was notified of this decision, he did 
not appeal.  

2.  Evidence submitted or secured since the April 1978 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran suffers from residuals of a head injury he 
incurred while on authorized leave from active naval service.    


CONCLUSIONS OF LAW

1.  The RO's decision of April 1978 is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1998). 

2.  New and material evidence has been submitted or secured 
to reopen the veteran's claim of entitlement to service 
connection for residuals of a head injury.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

3.  The veteran has chronic residuals of a head injury 
incurred during active naval service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.1, 3.301, 3.303 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Head Injury Claim

The veteran originally sought service connection for 
residuals of a head injury in April 1977.  In March 1978, the 
RO issued an Administrative Decision in which it determined 
that the head injury was the result of willful misconduct and 
therefore did not occur in line of duty.  In April 1978, the 
RO issued a rating decision in which service connection for 
the head injury was denied.  Although the veteran was 
notified of the denial, he did not appeal.  Therefore, the 
RO's decision of April 1978 is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(1998).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

In this case, the RO denied service connection for the 
claimed head injury because the March 1978 VA Administrative 
Decision determined that the injury resulted from the 
veteran's willful misconduct.  Evidence of record at the time 
of that decision included service records, service medical 
records, VA hospitalization and outpatient treatment records, 
records from St. Paul - Ramsey Hospital and Medical Center, 
the report of the July 1977 VA examination, and the December 
1977 Report of Accidental Injury.  

Evidence submitted after the April 1978 rating decision 
consists of the following: copies of VA medical records from 
1974, copies of the veteran's service records, VA 
hospitalization and outpatient records, a statement from the 
veteran's sister dated in June 1992, the report of the VA 
examination dated in October 1992, and statements from the 
veteran dated in May 1992, June 1992, February 1993, April 
1994, August 1994, July 1997, and August 1998, as well as the 
veteran's testimony at the hearing in July 1994.    

Reviewing the evidence listed above, the Board initially 
notes that the copies of VA medical records from 1974 and 
copies of the veteran's service records are duplicative of 
evidence considered during the previous rating decision.  
However, the Board finds that the other evidence is indeed 
new and material.  Specifically, the June 1992 statement from 
the veteran's sister and the veteran's statements and 
testimony from the July 1994 hearing satisfy the criteria set 
forth in 38 C.F.R. § 3.156(a).  Accordingly, the Board finds 
that new and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
residuals of a head injury.  The claim is therefore reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).    


Service Connection for Residuals of a Head Injury

Because the Board has found that new and material evidence 
has been submitted to reopen the veteran's claim, the Board 
must now determine whether service connection is in order.  
As a preliminary matter, the Board finds that the veteran has 
had adequate opportunity to submit evidence and argument on 
the issue and that therefore the Board may proceed to 
evaluate the merits of the claim without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In addition, the Board notes that the claim is well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

The veteran served on active naval duty from February 1964 to 
August 1975.  Records from St. Paul-Ramsey Hospital and 
Medical Center indicated that the veteran was brought to the 
emergency room in April 1974 after apparently falling down a 
flight of stairs.  Laboratory results showed a blood alcohol 
level of 0.18 milligrams per cubic centimeter.  While 
hospitalized, the veteran underwent surgical treatment for a 
right subdural hematoma and a contused right temporal lobe.  
The diagnosis at discharge was evacuated right subdural 
hematoma and resected contusion of the right temporal lobe.  
Because the veteran was still on active naval duty, he was 
transferred to a VA hospital.  

VA records showed that the veteran was hospitalized from 
April 1974 to July 1974 for additional convalescence.  The 
discharge summary revealed that the veteran injured himself 
when he fell down the basement stairs while on pass visiting 
relatives.  He had been drinking fairly heavily.  He showed 
improvement in all deficits during his admission.  The 
diagnosis at discharge included traumatic right subdural 
hematoma with left hemiplegia and moderate dementia, status 
post evacuation of the subdural hematoma and resection of the 
right temporal lobe, improved.  He was transferred to the 
Great Lakes Naval Hospital for further physical therapy and 
evaluation.  

A Medical Board evaluation dated in August 1974 indicated 
that the veteran's diagnosis included traumatic 
encephalopathy manifested by impaired intellectual 
functioning with mild to moderate left spastic hemiparesis, 
and status postoperative contusion of the right temporal lobe 
and right subdural hematoma.  The Board recommended that the 
veteran be sent to six months of limited duty for additional 
treatment and convalescence prior to return to full duty.  

A Medical Board evaluation dated in May 1975 revealed that 
the veteran had experienced only minimal improvement in the 
six-month period of limited duty.  The convalescence from the 
traumatic encephalopathy was expected to be prolonged.  The 
final diagnosis included traumatic encephalopathy manifested 
by impaired intellectual functioning with mild left spastic 
hemiparesis, status postoperative contusion of the right 
temporal lobe, and status postoperative right subdural 
hematoma.  The Medical Board recommended that the veteran 
appear before a Physical Evaluation Board.  

The record of the June 1975 Physical Evaluation Board showed 
that the veteran was unfit for duty by reason of physical 
disability, which included the traumatic encephalopathy and 
the postoperative contused temporal lobe and right subdural 
hematoma.  The Board determined that the disability was 
incurred while the veteran was entitled to receive basic pay, 
was not due to intentional misconduct or willful neglect, and 
was not incurred during a period of unauthorized absence.  
The veteran was released from active duty effective August 6, 
1975.  

Service records were negative for reports of a line of duty 
investigation.  

VA medical records showed that the veteran was hospitalized 
in April and May 1977 for first-time treatment for 
alcoholism.  It was noted that he had a longstanding problem 
with alcohol.  

In December 1977, the veteran completed a Report of 
Accidental Injury.  He indicated that in April 1973 he fell 
down basement steps and sustained head injuries.  The 
accident occurred while he was an active member of the Navy 
and was on authorized leave.  He explained that he fell down 
the steps when entering the home.  He conceded that he had 
been drinking.  Although there were no witnesses, the veteran 
stated that his brother-in-law heard him fall.     

In a March 1978 Administrative Decision, the RO determined 
that the veteran's head injury was sustained due to his 
willful misconduct and therefore was not incurred in line of 
duty.  The decision stated that the veteran had a 
longstanding problem with alcohol.  The RO indicated that it 
was probable that the veteran was intoxicated at the time of 
the fall, that the veteran was drinking of his own free will, 
and that there was no evidence of other condition or incident 
that may have caused him to fall.   

In a June 1992 statement, the veteran explained that he was 
home on leave from the Navy on April 2, 1974.  About two days 
later, he went to see one sister and had a few beers.  Then 
he went to his twin sister's house.  Going in this house, he 
had to step up to go into the kitchen.  He stumbled or lost 
his balance, causing him to fall down the basement steps.  

Also in a June 1992 statement, the veteran's sister related 
that he fell down her basement steps on April 10, 1974.  She 
was at work when the veteran came home for leave.  When she 
returned, the veteran had already gone to see their sister.  
She was asleep when around midnight her husband woke her and 
told her that the veteran had fallen down the steps.  Her 
brother-in-law mentioned that the veteran had been drinking 
but he did not say how much.  The sister concluded that, as 
far as she knew, the veteran was on official leave from the 
Navy at the time of the accident.    

In July 1994, the veteran testified at a personal hearing.  
In April 1974, he was home on leave.  He and his brother-in-
law had a few beers.  When he returned and entered the home, 
he somehow lost his balance while trying to step up into the 
kitchen.  He fell down the basement steps.  Naval authorities 
found that the injury occurred in line of duty.  

In an August 1994 statement, the veteran again stated that 
naval personnel determined that the accident occurred in line 
of duty.  He asserted that the blood alcohol level shown by 
lab tests did not establish that he was in fact intoxicated 
at the time of the accident.  He added that other related 
factors were unknown, such as his tolerance for alcohol or 
whether he had eaten.  The veteran also explained that he was 
unfamiliar with the layout of the house and that he opened 
the door to the basement by accident.  The veteran 
essentially repeated these arguments in subsequent 
statements.  


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires a finding that there 
is a current disability that has a definite relationship with 
an injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.301(a).  See 38 C.F.R. § 3.1(m) 
(in line of duty means an injury or disease incurred or 
aggravated during a period of active service unless such 
injury was the result of the veteran's own willful 
misconduct).  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2).  

A service department finding that injury occurred in line of 
duty will be binding on VA unless it is patently inconsistent 
with the requirements of laws administered by VA.  38 C.F.R. 
§ 3.1(m).  

Considering the record, the Board finds that the evidence 
supports entitlement to service connection for residuals of a 
head injury.  The accidental fall occurred in April 1974, 
when the veteran was still on active naval service.  There is 
no evidence to suggest that the veteran was not on authorized 
leave.  Medical evidence shows that the veteran still suffers 
from residuals of the head injury sustained in the fall.  

The Board acknowledges that the March 1978 Administrative 
Decision determined that the head injury was the result of 
willful misconduct, i.e. alcohol intoxication.  There are no 
service records of a formal line of duty investigation.  
However, the veteran's service department found that the 
accident occurred while the veteran was entitled to receive 
basic pay, that it was not due to intentional misconduct or 
willful neglect, and that it was not incurred during a period 
of unauthorized absence.  Essentially, such findings suggest 
that the accident occurred in line of duty.  Such findings 
are generally binding on VA.  38 C.F.R. § 3.1(m).  Moreover, 
given that there were no witnesses to the incident, and no 
evidence other than the veteran's statements and testimony, 
the RO's opinion as to what actually occurred is mere 
conjecture.  Speculation is not sufficient to sway the weight 
of the evidence against the veteran. 

In conclusion, the Board finds that the evidence supports 
entitlement to service connection for residuals of a head 
injury.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.1(m), 
3.102, 3.301, 3.303(a).  



ORDER

Subject to the laws and regulations governing monetary 
benefits, entitlement to service connection for residuals of 
a head injury including post-traumatic encephalopathy with 
left hemiparaplegia, brain damage, and craniotomy, is 
granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


